United States Court of Appeals
                       For the First Circuit

No. 15-1009

   ORIENTAL FINANCIAL GROUP, INC., ORIENTAL FINANCIAL SERVICES
                 CORP., ORIENTAL BANK AND TRUST,

                       Plaintiffs, Appellants,

                                 v.

              COOPERATIVA DE AHORRO Y CRÉDITO ORIENTAL,

                        Defendant, Appellee.


                            ERRATA SHEET


     The opinion of this Court issued on August 3, 2016, is amended
as follows:

     On the coversheet, replace "Roberto C. Quiñones-Rivera, with
whom Leslie Yvette Flores and McConnell Valdés LLC were on brief,
for appellants." with "Leslie Yvette Flores-Rodriguez, with whom
Roberto C. Quiñones-Rivera and McConnell Valdés LLC were on brief,
for appellants."